Petition for Writ of Mandamus Conditionally Granted and Opinion filed
March 24, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00128-CR



                        IN RE DANIEL LEGER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                              Harris County, Texas
                          Trial Court Cause No. 964377

                                    OPINION

      On February 7, 2020, relator Daniel Leger filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Frank Aguilar,
presiding judge of the 228th District Court of Harris County, to enter an order
dismissing the charges against relator after relator was discharged from deferred
adjudication community supervision. We conditionally grant the petition.

                                    BACKGROUND

      On December 8, 2003, pursuant to a plea agreement, relator pled guilty, to the
offense of unauthorized use of a motor vehicle.         In accordance with the plea
agreement, the State recommended that the trial court defer a finding of guilt, place
relator on deferred adjudication for two years, assess a $500.00 fine, order relator to
pay $470.37 in restitution to the complainant, and impose other conditions of
community supervision. The trial court accepted relator’s guilty plea and entered an
order deferring adjudication of guilt in accordance with the terms of the plea
agreement.

      On December 8, 2005, at the expiration of the full term of community
supervision, the trial court found that relator had “unsatisfactorily fulfilled the
conditions of supervision imposed by the court for the full term of the supervision
period to which he . . . was sentenced.” Nevertheless, the trial court signed the order
terminating relator’s term of deferred adjudication and discharging relator from
community supervision.

      On November 1, 2019, relator filed his request for an order of dismissal of the
underlying criminal charges against him. During a hearing on November 11, 2019,
relator presented his memorandum of law concerning his request for an order of
dismissal, and the trial court took the request under advisement. On December 30,
2019, relator filed a request for a ruling on his motion with the trial court.




                                           2
      After the trial court failed to rule on relator’s motion to dismiss the underlying
charges, relator filed this original proceeding, asking this court to compel the trial
court to dismiss the charges against him.

                               STANDARD OF REVIEW

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
ministerial act does not involve the use of judicial discretion; instead, a ministerial
act must be positively commanded and so plainly prescribed under the law as to be
free from doubt. In re Harris, 491S.W.3d 332, 334–34 (Tex. Crim. App. 2016)
(orig. proceeding). In other words, the relator must have a clear right to the relief
sought, meaning that the merits of the relief sought are beyond dispute. In re
McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding) (internal
quotations marks and citation omitted). “To show a clear right to the relief sought,
a relator must show that the facts and circumstances of the case dictate but one
rational decision under unequivocal, well-settled . . . and clearly controlling legal
principles.” Id. As to an adequate remedy at law, even if a relator has a remedy at
law, the relator “can show that no adequate legal remedy exists at law if the remedy
is so uncertain, tedious, burdensome, slow, inconvenient, inappropriate, or
ineffective as to be deemed inadequate.” Id.




                                            3
                                          ANALYSIS

       Relator contends that the trial court has a ministerial duty to dismiss the
proceedings and discharge him because he completed his period of deferred
adjudication. The Texas Code of Criminal procedure provides:

       On expiration of a community supervision period imposed under
       Subsection (a) of this section, if the judge has not proceeded to
       adjudication of guilt, the judge shall dismiss the proceedings against
       the defendant and discharge him.1

Under the mandatory language of this provision, a trial court has a ministerial duty
to dismiss the underlying criminal charges against a defendant upon completion of
his term of deferred adjudication community supervision. In re Ruckman, No. 11-
18-00216-CR, 2018 WL 4623806, at *1 (Tex. App.—Eastland) (mem. op., not
designated for publication), mand. conditionally granted, In re Ruckman, No. WR-
90-175-01, 2019 WL 4316836 (Tex. Crim. App. Sept. 11, 2019) (not designated for
publication).

       The act of dismissing the underlying criminal charges against relator is
positively commanded and so plainly prescribed under the law as to be free of doubt.
See Harris, 491S.W.3d at 334–34. Therefore, the trial court has no discretion but to
dismiss the underlying criminal charges against relator, and relator has shown that
the trial court had a ministerial duty to act.

       Relator has also shown that he does not have an adequate remedy at law. In
Ruckman, the relator sought mandamus relief because the trial court did not dismiss


       1
        Act of May 31, 1997, 75th Leg., R.S., ch. 667, § 1, 1997 Tex. Gen. Laws 2250 (emphasis
added). The language of the current version of this provision is nearly identical. See Tex. Code
Crim. Proc. art. 42A.111(a).
                                               4
the proceedings and failed to discharge the relator after he had successfully
completed his term of deferred adjudication community supervision. 2018 WL
4623896, at *1. Although the court of appeals agreed that the relator had shown that
the acts of dismissing the charges against the relator and discharging the relator were
ministerial, the court denied relator’s petition, holding that the relator had an
adequate remedy at law because a writ of habeas corpus was available to the relator.
Id.

      The relator then sought mandamus relief in the Court of Criminal Appeals.
Ruckman, 2019 WL 4316836 at *1. The court did not address either prong necessary
for mandamus relief, but instead conditionally granted the relator’s petition and
ordered the trial court to dismiss the proceedings and discharge the relator. Id.
Following the Court of Criminal Appeals’ implied holding, relator has shown that
he does not have an adequate remedy at law.

      Having concluded that relator has established that the trial court had a
ministerial duty to dismiss the charges against relator upon completion of his
deferred adjudication community supervision and that he does not have an adequate
remedy at law, we conditionally grant relator’s petition for writ of mandamus and
order the trial court to dismiss the charges against relator. The writ will issue only
if the trial court fails to comply with this opinion.


                                    PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.
Publish — Tex. R. App. P. 47.2(b).



                                            5